DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12-13-21 has been entered.  Claim 1 has been amended.  Claim 3 has been canceled.  Claims 1-2 and 4-28 are pending.  Claims 1-2, 4-6 and 28 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a recombinant cell line comprising recombinant cardiomyocyte stably expressing human Ether-a-go-go Related Gene (hERG) potassium ion channel” in lines 1-3 of claim 1 is vague and renders the claim indefinite.  The term “recombinant” appears to mean that the cells are genetically modified by introducing a heterologous nucleic acid into the cell.  It is unclear what kind of heterologous nucleic acid is introduced into the cells.  If the heterologous nucleic acid is NOT the nucleic acid encoding hERG, it is unclear how the recombinant cells can 
The phrase “a stable cardiomyocyte cell line overexpressing hERG comprising recombinant cardiomyocyte” in lines 1-2 of claim 6 is vague and renders the claim indefinite.  The term “recombinant” appears to mean that the cells are genetically modified by introducing a heterologous nucleic acid into the cell.  It is unclear what kind of heterologous nucleic acid is introduced into the cells.  If the heterologous nucleic acid is NOT the nucleic acid encoding hERG, it is unclear how the recombinant cardiomyocyte can overexpress hERG.  Further, if the recombinant cardiomyocytes are human cardiomyocytes, then, it is unclear whether Applicant intends to claim a recombinant human cardiomyocyte cell line comprising a nucleic acid encoding protein other than the hERG but the recombinant human cardiomyocytes can overexpress hERG. 

Applicant cites paragraphs [006] and [0034] and Example 4 of the specification and argues that the specification provides ample teaching that the cardiomyocyte cell are genetically modified by introducing or transferring an exogenous nucleic acid sequence encoding hERG by genetic engineering into a cardiomyocyte or cardiomyocyte cell line, to generate a recombinant cardiomyocyte stably expressing hERG (Remarks, p. 8-9).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 112(b) and the following reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton et al., 2015 (US 20150193575 A1) in view of Robertson et al., 2005 (Geneseq Accession No. AEA04319, computer printout, pages 1-4).
Claims 1-2 are directed to a recombinant cell line comprising recombinant cardiomyocytes stably expressing hERG, wherein hERG comprises an amino acid sequence set forth in amino acids 1-1159 of SEQ ID No. 1.  Claim 2 specifies the recombinant cardiomyocytes comprise a transduced nucleic acid sequence encoding hERG.
Houghton discloses a system and method for selecting a compound with reduced risk of cardiotoxicity, and the system and method can include a computational dynamic model combined with a high throughput screening in silico that mimics ion channels associated with cardiotoxicity such as human Ether-a-go-go Related Gene 1 (hERG1) channel (e.g. [0013]).  “In certain embodiment, the FluxOR.TM. potassium channel assay is performed on a human adult cardiomyocyte cell line expressing hERG1” (e.g. [0292]).  Electrophysiology measurements are in single cells and the single cells are from a human adult cardiomyocyte cell line expressing hERG1 (e.g. [0295]).  AC10 cells constitutively expressing hERG channels and their corresponding negative control cells were used for patch clamp cell culture (e.g. [0381]).  The AC10 cells are human cardiomyocyte cells stably expressing hERG and they are cell line cells.  
Houghton does not specifically teach a nucleic acid sequence encoding hERG comprising an amino acid sequence set forth in amino acids 1-1159 of SEQ ID No. 1.

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a nucleic acid sequence encoding hERG comprising an amino acid sequence set forth in amino acids 1-1159 of SEQ ID No. 1 because Houghton teaches preparation of a human adult cardiomyocyte cell line expressing hERG1, such as AC10 cells constitutively expressing hERG channels, and Robertson teaches a human hERG1a coding sequence, Geneseq Accession No. AEA04319, which encodes an amino acid sequence that is 100% identical to the amino acids 1-1159 of SEQ ID No. 1 and cultured mammalian cell line comprising cells having a cell membrane comprising human ether-a-go-go related gene (HERG) potassium ion channels, useful for screening pharmacologic agents.  Both Houghton and Robertson teach mammalian cell lines expressing hERG and since Robertson teaches a human hERG1a coding sequence encoding an amino acid sequence that is 100% identical to the amino acids 1-1159 of SEQ ID No. 1, it would be obvious for one of ordinary skill in the art to substitute the hERG gene taught by Houghton with the human hERG1a coding sequence taught by Robertson in order to screen for pharmacological agents with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to screen a compound with reduced risk .

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., 2010 (Am J Physiol Heart Circ Physiol, Vol. 298, page H1842-H1849) in view of Robertson et al., 2005 (Geneseq Accession No. AEA04319, computer printout, pages 1-4).
Claims 1-2 are directed to a recombinant cell line comprising recombinant cardiomyocytes stably expressing hERG, wherein hERG comprises an amino acid sequence set forth in amino acids 1-1159 of SEQ ID No. 1.  Claim 2 specifies the recombinant cardiomyocytes comprise a transduced nucleic acid sequence encoding hERG.
Lin expressed wild-type hERG and three LQT2 (Long QT Syndrome Type 2)-linked mutations in neonatal mouse cardiomyocytes and studied their electrophysiological and biochemical properties (e.g. Abstract).  hERG cDNA either wild-type or mutant hERG was subcloned into pcDNA3 vectors and the pcDNA3 vectors were used to transfect into neonatal mouse cardiomyocytes by an electroporation technique.  The transfected cardiomyocytes were cultured for up to 72 hours in maintenance medium (e.g. p. H1842, right column, last full paragraph, p. H1843, left column, 1st and 2nd full paragraphs).  The transfected neonatal mouse cardiomyocytes are considered recombinant cardiomyocytes stably expressing hERG.  Since the transfected mouse cardiomyocytes were cultured up to 72 hours in maintenance medium the cells are considered a cell line.
Lin does not specifically teach a nucleic acid sequence encoding hERG comprising an amino acid sequence set forth in amino acids 1-1159 of SEQ ID No. 1.

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a nucleic acid sequence encoding hERG comprising an amino acid sequence set forth in amino acids 1-1159 of SEQ ID No. 1 because Lin teaches hERG cDNA either wild-type or mutant hERG was subcloned into pcDNA3 vectors and the pcDNA3 vectors were used to transfect into neonatal mouse cardiomyocytes, and Robertson teaches a human hERG1a coding sequence, Geneseq Accession No. AEA04319, which encodes an amino acid sequence that is 100% identical to the amino acids 1-1159 of SEQ ID No. 1 and cultured mammalian cell line comprising cells having a cell membrane comprising human ether-a-go-go related gene (HERG) potassium ion channels, useful for screening pharmacologic agents.  Both Lin and Robertson teach mammalian cell lines expressing hERG and since Robertson teaches a human hERG1a coding sequence encoding an amino acid sequence that is 100% identical to the amino acids 1-1159 of SEQ ID No. 1, it would be obvious for one of ordinary skill in the art to substitute the hERG cDNA taught by Lin with the human hERG1a coding sequence taught by Robertson in order to screen for pharmacological agents with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to study the electrophysiological and .

Claims 1 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., 2010 (Am J Physiol Heart Circ Physiol, Vol. 298, page H1842-H1849) in view of Robertson et al., 2005 (Geneseq Accession No. AEA04319, computer printout, pages 1-4) as applied to claims 1-2 above, and further in view of Owman et al., 2004 (US 20040019109 A1).
Claims 1 and 28 are directed to a recombinant cell line comprising recombinant cardiomyocytes stably expressing hERG, wherein hERG comprises an amino acid sequence set forth in amino acids 1-1159 of SEQ ID No. 1.  Claim 28 reads on a kit comprising the recombinant cardiomyocytes from the cell line of claim 1.
Lin expressed wild-type hERG and three LQT2 (Long QT Syndrome Type 2)-linked mutations in neonatal mouse cardiomyocytes and studied their electrophysiological and biochemical properties (e.g. Abstract).  hERG cDNA either wild-type or mutant hERG was subcloned into pcDNA3 vectors and the pcDNA3 vectors were used to transfect into neonatal mouse cardiomyocytes by an electroporation technique.  The transfected cardiomyocytes were cultured for up to 72 hours in maintenance medium (e.g. p. H1842, right column, last full paragraph, p. H1843, left column, 1st and 2nd full paragraphs).  The transfected neonatal mouse cardiomyocytes are considered recombinant cardiomyocytes stably expressing hERG.  Since the transfected mouse cardiomyocytes were cultured up to 72 hours in maintenance medium the cells are considered a cell line.
Robertson teaches a human hERG1a coding sequence, Geneseq Accession No. AEA04319, which encodes an amino acid sequence that is 100% identical to the amino acids 1-
Lin and Robertson do not specifically teach a kit comprising a recombinant cardiomyocyte.
Owman teaches kit and composition for screening and identifying compounds that affect the metabolism of fatty acids (e.g. Abstract).  The kit comprises a recombinant cell comprising at least one heterologous gene encoding FFAR and/or one or more reporter genes (e.g. [0086]).  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a kit comprising a recombinant cell because Lin teaches preparation of a mouse cardiomyocyte comprising a hetereologous nucleic acid (hERG cDNA) encoding hERG and Owman teaches a kit comprising a recombinant cell comprising at least one heterologous gene encoding FFAR and/or one or more reporter genes.  Since the recombinant mouse cardiomyocyte is a type of recombinant cell, it would be obvious for one of ordinary skill in the art to substitute the recombinant cell taught by Owman with the recombinant mouse cardiomyocyte taught by Lin to prepare a kit comprising a recombinant cardiomyocyte so as to screen compound of interest with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to study electrophysiological and biochemical properties of wild type hERG and LQT2-linked mutation of hERG as taught by Lin with reasonable expectation of success.

Conclusion


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571) 272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632